COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-08-177-CV
 
 
SONIA MARR AND ALL OTHER                                              APPELLANT
OCCUPANTS
 
                                                   V.
 
U.S. BANK NATIONAL ASSOCIATION                                       APPELLEE
AS A
TRUSTEE FOR THE C‑BASS 
MORTGAGE
LOAN ASSET‑BACKED 
CERTIFICATES,
SERIES 2006‑CB2
 
                                               ----------
 
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
 




On April 30, 2008 and May 15,
2008, we notified appellant, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $175 filing fee was
paid.  See Tex. R. App. P. 42.3(c). 
Appellant has not paid the $175 filing fee.[2]  See Tex.
R. App. P. 5, 12.1(b).
Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
August 28, 2007,[3]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
 
PER CURIAM
 
 
PANEL
D:  MCCOY, J.; CAYCE, C.J.; and
LIVINGSTON, J.
 
DELIVERED:  June 19, 2008




[1]See Tex. R. App. P. 47.4.


[2]We
note that appellant filed an affidavit of indigence with the trial court, and
that the trial court sustained the contests to this affidavit made by the court
reporter and county clerk because appellant failed to comply with rule of  appellate procedure 20.1.  However, appellant did not challenge these
rulings in this court.


[3]See
Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in court of appeals).